 In the Matter of CONSUMERS LUMBER & VENEER COMPANY, ARTHURKARST, TOM KILGORE,ROGERSWELLSandUNITED CANNERY, AGRI-CULTURAL, PACKING AND ALLIED WORKERS OF AMERICA, FLORIDACITRUS ANDALLIED WORKERS,LOCAL 4, C. I. O.Case No. 10-C-1500.Decided July 31, 1945.Mr. T. Lowry Whittaker,for the Board.Maguire, Voorhis, and Wells,byMr. H. M. Voorhis,of Orlando,Fla., forConsumers.Messrs. C. Rogers WellsandMurl E. Pace,of Orlando,Fla., for thecorespondents.MissAnne Mathews,of Orlando, Fla., for the Union.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on July 10, 1944, by UnitedCannery, Agricultural, Packing and Allied Workers of America,Florida Citrus and Allied Workers, Local 4, affiliated with the Con-gress of Industrial Organizations, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by itsRegionalDirector for the Tenth Region, Atlanta, Georgia, issued its complaintdated July 19, 1944, against Consumers Lumber & Veneer Company,'Apopka, Florida, herein called Consumers, and against Arthur Karst,Thomas N. Kilgore, and C. Rogers Wells, Orlando, Florida, hereincalled,the corespondents,2 alleging that Consumers had engaged inand was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (2), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act, and that the corespondents had engaged in and wereengaging in unfair labor practicesaffectingcommerce within themeaning of Section 8 (1) and (2.) and Section 2 (6) and (7) of theiThisname was corrected at the hearing by the omission of an apostrophe in"Consumers "9Consumersand the corespondentsare referredto jointlyas the respondents.63 N. L.R. B., No. 2.-17 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.Copies of the complaint, accompanied by Notice of Hearingthereon, were duly served upon the respondents, the-Union, and theWorkers' Committee.3With respect to the unfair labor practices, the complaint allegedin substance that (1) the corespondents are employers within themeaning of Section 2 (2) of the Act; (2) the respondents dominatedand interfered with the formation and administration of the Work-ers'Committee and contributed financial and other support to it;(3) on or about December 14, 1943, and at all times thereafter, Con-sumers refused to bargain collectively with the Union, which on Jan-uary 12, 1943, and on or about December 14, 1943, and at all timesthereafter, was the exclusive representative of the employees of Con-sumers within an appropriate unit; and (4) in January 1943 and con-tinuing to the date of the complaint, Consumers, by stated acts of itsnamed officers, agents, representatives, and employees, interfered with,restrained, and coerced its employees in, the exercise of the rightsguaranteed in Section 7 of the Act.On July 31, 1944, Consumers filed its answer, admitting certainallegations of the complaint with respect to its business and denying allmaterial averments relating to the unfair labor practices.Neither thecorespondents nor the Workers' Committee filed any answer to thecomplaint.Pursuant to notice, a hearing was held at Orlando, Florida, onAugust 4 through August 10, 1944, before Charles E. Persons, theTrial Examiner duly designated by the Chief Trial Examiner. TheBoard, Consumers, and the corespondents were represented by coun-sel and the Union by one of its officials.The respondents and theUnion, participated in the hearing.The Workers' Committee, al-though duly notified, was not represented and did not participate inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the, issues,was afforded all parties.At the conclusion of the hearing, counsel forthe Board moved that the Trial Examiner "summarily find that [theco-respondents] have violated Sections 8 (1) and 8 (2) of the Act"for the reason, among others, that they did not file any answer. Themotion was denied by the Trial Examiner. Thereafter, the Trial Ex-aminer granted a motion by counsel for the Board to conform thepleadings to the proof in respect to minor inaccuracies such as dates andthe spelling of names.Rulings on other motions and on the admissi-bility of evidence were made by the Trial Examiner during the courseof the hearing.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial error was committed. Therulings are hereby affirmed.8 The Workers'Committee is an unaffiliated labor organization claiming to representemployees of Consumers. LIBBEY-OWENS-FORD COMPANY19On October 17, 1944, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties. In theIntermediate Report the Trial Examiner found that Consumers hadengaged in and was engaging in unfair labor practices within themeaning of Section 8 (1), (2), and (5) and Section 2 (6) and (7) ofthe Act and that the corespondents had engaged in and were engagingin unfair labor practices within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the Act.He recommended that therespondents cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Thereafter Con-sumers filed exceptions to the Intermediate Report and a supportingbrief.No exception was taken therein to the Trial Examiner's find-ing that Consumers had violated Section 8 (2) of the Act with respectto the Workers' Committee. The corespondents filed no exceptions tothe Intermediate Report.Oral argument, in which Consumers andthe Union participated, was held before the Board at Washington,D. C., on April 24, 1945.The Board has considered the Intermediate Report, the' exceptionsand brief filed, and the entire record in the case, and finds that the ex-ceptions are without merit insofar as they are inconsistent with thefindings of fact, conclusions of law, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF CONSUMERSConsumers Lumber & Veneer Company, a Florida corporation withits principal office and place of business at Apopka, Florida, is engagedin the manufacture of wire-bound citrus fruit containers and otherwire-bound containers.During the 12 months preceding August 1944,Consumers purchased raw materials consisting of logs, lumber, wire,staples, nails, machinery, equipment, and supplies, valued in excess of$150,000, approximately 25 percent of which originated outside theState of Florida.During the same period, Consumers manufacturedfinished products valued in excess of $750,000, of which approximately90 percent was sold to customers who shipped and transported theproducts to points outside'the State of Florida.At the time of thehearing, approximately 90 percent of the business of Consumers wasdevoted to or connected with the war effort.Consumers concedes that it is engaged in commerce, within the mean-ing of the Act.662514-46-vol. 63-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and AlliedWorkers ofAmerica, Florida Citrus and Allied Workers, Local 4, is a labor organ-ization affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of Consumers.The Workers' Committee is an unaffiliated labor organization, whichclaimed to represent employees of Consumers.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion 4The Union began its campaign at Consumers' plant late in 1942, andorganized the employees into the Apopka Group of Local 4, whichcomprised all the Union's organizations in the State of Florida. InJanuary 1943, pursuant to an agreement between Consumers and theUnion, a cross-check was made by the Board's Regional Director.Thecheck revealed that the Union represented a majority of the employeesof Consumers in an agreed unit, and on February 12, 1943, Consumersand the Union entered into an exclusive bargaining- contract, effectiveuntil December 31, 1943, and providing for maintenance of union mem-bership and check-off of union dues upon written authorization ofemployees.Sometime in the spring of 1943, in the presence of employee GeorgeJackson, Supervisor W. L. Sykes 6 remarked to a truck driver, who hadcome to Consumers' plant to obtain containers for the packinghousewhere he worked, that the "CIO wasn't anything but a racket, and wasjust taking the people's money."Sykes then patted Jackson on theback and stated, "Here is a fellow, they are taking his money too."Jackson retorted, "They are not taking any money from me. I am infavor of it, and if the people wants a union let them pay their dues."About the middle of April 1943, Foreman R. B: Merritt questionedemployee J. T. Whitten concerning union application cards whichWhitten had in his pocket and informed Whitten that he should notsolicit employees at any time on company property, but should go totheir homes or "catch them off the mill premises."When Whitten re-plied that he thought it was permissible to solicit employees outside ofworking hours, Merritt threatened to discharge Whitten if he engagedin such activity, stating, "I am telling you you ain't going to do thatand work here.You better not do any more of it. . . . I am foremanhere and I expect to be foreman . . . I ain't going to take a darn bit4Except where otherwisenoted,the findingsof fact in thissection are based uponuncontrndicted evidence which we,likethe TrialExaminer,find credible5 Sykes'supervisorystatusis discussed hereafter in Section B CONSUMERS LUMBER & VENEER COMPANY21more punching off of you and the grievance committee or the presidentof the union." 6In May 1943, when employee W. R. Fischer, chairman of the ApopkaGroup, was seeking employment with Consumers, Supervisor Sykestold him that "They got some little old union in there that don't amountto nothing, that we are going to bust it up."Foreman Merritt in June 1943, told employee Annell Kirkland Meeksthat if Consumers gave its employees a wage increase, "the union dueswould go up higher." In July 1943, Merritt questioned employee RoyParker concerning his attitude toward the Union and informed Parkerthat "if we can get a bigger, majority we won't have no union here."During the week following employee Whitten's appointment to theUnion's grievance committee in September 1943, Foreman Merritt ad-vised him to resign from the committee as quickly as possible.WhenWhitten inquired why, Merritt replied that Whitten "had been with thecompany too darned long, and that [he] could not be with the companyand the union both." 7Employee Leon Sherrod testified that on or about October 9, 1943,he overheard Foreman Merritt advise employee Parker, "Well, if youoppose the union, Parker, . . . vote against it in December; and wewon't have any union here. If I seen any need of a union here, Iwouldn't oppose it, but I don't see any need of it being here."Parkergave similar testimony and added that Merritt also stated, "I don't likethat union and . . . that $1.50 a month won't be taken out of your pay.''Foreman Merritt, while admitting that he had a conversation withParker, denied making the statements attributed to him.He testifiedthat he merely stated, in response to Parker's inquiry as to how he could"get out of" the Union, that "the only way I knew to get out of it wasto quit his job."We, like the Trial Examiner, credit the version ofthe incident given by Sherrod and Parker, and reject Merritt's denial.On October 27, 1943, about 6 p. in., Polly Davis, who was resigningfrom Consumers' employ that day, handed check-off authorizations totwo women employees standing near the foreman's desk in the wire-bound department of the plant.Foreman Merritt came up at thattime and told Davis, "Now, Poley, you have quit here, you shouldn'thave no more to do with the union, so you can forget about it and let itgo."The two employees, who had previously agreed to sign the au-The description of this incident is based upon the testimony of Whitten.ForemanMerritt was not questioned with respect to the above statements.'These facts are based upon the credible testimony of WhittenForeman Merrittdenied that he had made any such statement to Whitten.The Trial Examiner rejectedother denials made by Merritt,and Merritt failed to deny similar anti-union conduct-Consequently, we credit the testimony of Whitten and find that Merritt made the state-ments subsantially as testified to by Whitten. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorizations,did not execute them and remarked to Davis, "It's againstthe union,aint it?"Davis replied,"Well it looks that way." 8Supervisor Sykes spoke to employee Agnes Hardee concerning theUnion about the middle of November 1943.Hardee described theconversation as follows :Well,I had my check in my hand,and we were laughing andtalking, and he noticed I had the $1.50 union dues deducted, andhe told me, he says,"You are all damn fools for signing-includ-ing my daughters-for sighing the union."He says . . . "If itwasn't for the union you would be getting more than 43 cents anhour."I asked him why.He said,"Well,Mr. Land came downand raised the wages,and found that you all had the union." Iasked him why they didn't raise the wages before we got theunion, and he didn't answer.That was all that was said.According to employee Annell Kirkland Meeks, about November 30,1943, Foreman Merritt told her that a "union was a good thing if itwas started right but.. .this one wasn't startedright."About thesame time Merritt questioned her concerning attendance at a unionmeeting and in response to her protest that he should not ask employ-ees about the Union,stated that"he would talk about the union if he-wanted to and say what he pleased about it."In the middle of December 1943, Foreman Merritt questioned em-ployee Leon Ryals concerning the Union and asked Ryals, "How didit [the Union]help you out?"When Ryals replied that the Unionhad secured a wage increase for him, Merritt stated, "Well,one of thesedays the union is coming to an end. Other unions in the UnitedStates is better than this one anyway." 9Shortly after January 7,1944,Foreman Merritt told employeeJames Meeks,according to Meek's testimony,that "if we had a unionas it was like up north, it would be all right; but the one down herewasn't started right."He also told Meeks that the employees could"throw out" the Union in the coming election and that they wouldreceive more pay were it not for the Union.Merritt testified that hedid not remember having any such conversation with Meeks.Wecredit the statements of Meeks, as did the Trial Examiner.10g This account is based upon the testimony of Davis, whomwe credit,as did the TrialExaminer.Foreman Merritt'sversionof the episode was "I toldhim that we werethrough now, we were going out of the building, but he didn'tmention any union activitiesat all"0 This incidentis based upon the testimonyof Ryals which we, like the TrialExaminer,credit.Foreman Merritt testified that he knew Ryals, but that heremembered no suchconversationj° Consumers excepts totheTrialExaminer'screditing of Meeks' testimony on theground that"Meeksadmittedhaving lied on other occasions " In support of its exception,Consumeis points to Meeks' statement that after having quitConsumers'employ aboutJanuary 14, 1944,he returnedtowork a week later and at that time toldManagerSimpsonthat he "didn't want anymore union duesdeducted"and that hewas "throughwith the Union," although in fact hewas not opposedto the Union.Meeks explained, CONSUMERS LUMBER ¢z VENEER COMPANY23About January 1944, employee J. T. Whitten heard Foreman M.Shearon tell a group of employees working under his supervision thatif it were not for the Union, they would be "getting more money fortheir work than they were."After Whitten returned to the plant about March 31, 1944, followingan illness, he found an error in his first pay check which he broughtto the attention of Foreman Merritt, who directed him to see Pay-masterW. V. Haygood. Haygood instructed Whitten to return atanother time and to bring the union "president" with him, and prom-ised to correct the error at that time.When Whitten returned, ac-companied by employee W. R. Fischer, chairman of the ApopkaGroup, Haygood inquired whether Fischer was working.Upon re-ceiving an affirmative reply, he assailed Fischer, saying, "Why in theHell ain't you in the mill at work?What are you loafing out aroundsure fire you just as quick as you got in the mill."When Fischer pro-tested that the contract between the Union and Consumers providedfor his presence when grievances were discussed, Haygood told himthat the Union did not have any contract."About June or July 1944, Foreman Merritt made derogatory state-ments to Whitten concerning two chairmen of the Apopka Group.He stated that the first union chairman had "got a car out of it" and.that Fischer, then union chairman, was getting $50 a month.In the last week of June 1944, according to the testimony of em-ployeeW. R. Fischer, Foreman Merritt lined up the employees at"pay off" time and announced that there would be no more "rattingaround" on the job and that if employees could not do their work,they should stay home.When 'Fischer, on the following day, pro-tested Merritt's remarks, Merritt stated, "Fischer . . . if I was work-ing for a man and this man didn't want me to work for him, .. .I would quit." Fischer declared that he would not quit and challengedMerritt to discharge him.Merritt then said, "No, I'm not going tofire you," to which Fischer replied, "The trouble with you, Mr. Merritthowever, "I didn't think I would stand in very good to get my job back if I didn't agreeto say that."Consumers also emphasizes the testimony of Manager Simpson that Meeksspoke to him on the evening after he had testified at the hearing and told him that he,Meeks, was"scared"at the hearing and had been informed that he had to repeat whathe had told the Field Examiner in January 1944.Meeks, recalled as a witness,statedthat he told Simpson he had testified at the hearing because he had been subpenaed.Hestated,however,that he had not told Simpson anything to lead Simpson to believe thathe had lied on the stand,and affirmed that the testimony he had previously given was thetruthWe are of the opinion that the incidents relied upon by Consumers do not renderMeeks'testimony unworthy of belief.11 In connection with this incident it appears that Whitten requested permission ofForeman Merritt to leave his work in order to adjust his wage grievance with Haygood.He did not tell Merritt that Fischer was going with him,and Fischer did not request per-mission to goUpon learning from Haygood of Fischer's absence from work,Merrittreprimanded Fischer for leaving without permission and threatened to discharge him if hedid so again.We agree with the Trial Examiner that Merritt's reprimand and warningto Fischer do not constitute an unfair labor practice. 24DECISIONSOF NATIONALLABOR RELATIONS BOARD... Everytime you look at me, you see three big CIO letters up infront of you; its not the work you complain about me;it's just be-causeI am the leader here of the CIO union."Merritt admitted, "Ican'tcomplain about your work." 12In July 1944, Foreman Claude Etty told Whitten, that if it were notfor the Union, the employees would be receiving higherwages.InJune or July 1944 Foreman Merritt made a similar statement toWhitten and another employee, and added that the Unionwas "gos-siped up by a bunch of crooks."Upon the entire record we are convinced and find, as did the TrialExaminer, that Consumers violated Section 8 (1) of the Act by theforegoing conduct of its supervisory employees.While admittingin its brief before the Board that some of its foremen "engaged inanti-union activities," Consumers disclaims responsibility for suchactivities on the ground that they were contrary to instructions. It istrue that about the time Consumers executed the contract with theUnion on February 12, 1943, Harry Land, president of Consumers,called all foremen into his office and instructed them not to discussunion activities with the employees, and that in September or October1943, Plant Superintendent Reinau, who had heard that ForemenClaude Etty, John Etty, and M. Shearon, hadmade anti-union re-marks, called the three supervisors into his office and reminded them ofLand's instructions.There is no showing, however, that the employeeswere informed that the anti-union activities of the foremen were con-trary to Consumers' policy.Accordingly, we find that the anti-unionactivities of the supervisory employees were not effectively disavowedand that they are attributable to Consumers.13Consumers further contends that the statements of the supervisoryemployees are privileged by the constitutionalguaranteeof freedomof speech.We are satisfied, however, that the conduct of Consumers'supervisorsexceeds the bounds of the constitutional privilege.Manyof the supervisors'acts and statementsare objectionable in themselves.For example, Foreman Merritt warned Whitten that he should notengage inunion solicitation on company propertyoutside ofworking12Fischer's testimony is corroborated by that of Whitten, who testified that Merritt hadsaid "a couple of different times," "if it wasn't for the union,he would fire him [Fischer]."Merritt was not questioned concerning such threatsHe did testify that he had not com-plained concerning Fischer's work until Fischer began work repairing culls in the fall of1943.At some unspecified time thereafter, he told Fischer that he "wasn't good enoughto keep up with the machine," and Fischer replied, "If I [Merritt] didn't like the wayhe done it,why, to fire him "We, like the Trial Examiner, credit Fischer's testimonyconcerning the incident in June 19441sSeeH. J. Heinz Co. v. N. L. R. B.,311 U. S. 514, aff'g 110 F.(2d) 843 (a. C. A. 6),enf'g 10 N. L It.B. 963. CONSUMERS LUMBER & VENEER COMPANY25hours 14 and threatened to discharge him if he should do so 15Mer-ritt's objection to the receipt by Poley Davis of check-off authoriza-tions which two-employees previously had agreed to sign, and Paymas-terHaygood's intimidatory remarks to Union Chairman Fischer,similarly constituted unlawful interference with legitimate union activ-ity.Merritt, Supervisor Sykes, and Foremen Shearon and Claude Ettyallmade statements to- employees, implying that union affiliation hadresulted and would result in their failure to obtain from Consumerswage increases which they otherwise would have received. Sykes andMerritt indicated to employees that Consumers would defeat theUnion.Merritt questioned Annell Kirkland Meeks and Leon Ryalsabout their union membership or activity, and invited Fischer toleave Consumers' employ because of his leadership in the Union.Considered in the light of these statements and the other unfair laborpractices hereinafter found, we are convinced and find that, by thetotality of the acts and statements of Supervisor Sykes, ForemenMerritt, Shearon, and Claude Etty, and Paymaster Haygood, Con-sumers has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act 16B. Domination and interference with the formation and administrationof the Workers' Committee; contribution of 'support theretoIn December 1943, about the time of the expiration of the collectivebargaining contract between Consumers and the Union, a movementwas started among the employees of Consumers to divert their interestfrom the Union to a rival organization, which came into existencesoon thereafter.The leader in this movement was Supervisor W. L.Sykes, who, at the time of the hearing, had been employed by Con-sumersfor approximately 6 years as a shipping clerk. In this positionhe supervised from three to six truck drivers and laborers, and pos-sessedauthority, to hire and discharge. In July 1943, he became"bonded representative" of the Douglas Guardian Warehouse Corpora-14There is no showing that any prohibition of union solicitation during non-workinghours was necessary in order to maintain production or preserve discipline.11SeeMatter of Republic Aviation Corporation,51 N. L.R. B. 1186, andMatter ofLeTourneau Company of Georgia,54 N. L. R.B. 1253, enf'dRepublic Aviation Corporationv.N. L R. B.,323 U. S. 688;N. L. R. B. v.LeTourneau Company ofGeorgia,65 S. Ct.982, decided April 23, 1945.iiWe find untenable Consumers'contention that the Union has breached its collectivebargaining contract by (1) coercing employees into membership and (2)conducting astrike, and hence, does not appear with "clean hands."The doctrine of "clean hands" hasbeen previously rejected on the grounds that it is not the Union but the Board which isproceeding against the employer(see N. L. R. B.v.Carlisle Lumber Company,94 F. (2d)138 (C. C. A 9),enf'g 2 N. L R.B. 248),and that, although the Union may havemisconducted itself, it has a locuspoenitentiae,and if it offers in good faith to bargain,the employer may not refuse becauseofits past misconduct(seeN. L. R. B. v.RemingtonRand, Inc.,94 F.(2d)862 (C. C A. 2), enf'g as mod 2 N. L. R. B. 626). 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, which "bonded" the material in Consumers' warehouse underwarehouse receipts.As bonded representative, Sykes was chargedwith keeping a perpetual inventory of the stock in the warehouse andyards, accounting for materials received and withdrawn.After tak-ing over the new position, Sykes was paid by the Douglas GuardianWarehouse Corporation, but continued to act as shipping clerk forConsumers.Simpson, Consumers' manager, testified that Sykes, afterbecoming bonded representative, ceased to have authority to hire anddischarge.It appears, however, that subsequent to July 1943, Sykesdid hire and discharge employees.Simpson admitted that the em-ployees were not informed of any limitation of Sykes' supervisory au-thority upon his assumption of the duties of bonded representative.Under these circumstances, we find, as did the Trial Examiner'17 thatprior and subsequent to July 1943, Sykes has been a supervisory em-ployee whose acts are attributable to C'onsumers.18In his efforts to foment a faction opposed to the Union, Sykes en-listed the aid of Thomas N. Kilgore, a farmer and citrus fruit buyer ;Arthur Karst, a caretaker of citrus fruit groves; and C. Rogers Wells,a practicing attorney.According to the testimony of Kilgore, whichwe credit, as did the Trial Examiner, Sykes told Kilgore that he,Sykes, had talked to John W. Ford, Jr., executive secretary of theFlorida Farm Bureau in Orlando, Florida; that Ford had directedhim to Arthur Karst, who was present at the Farm Bureau office; andthat arrangements had been made for a meeting of the employees ofConsumers in the Farm Bureau office on the evening of January 3,1944.19Sykes invited Kilgore to be present at the meeting, and Kilgoreagreed to attend.Attendance at the meeting of January 3 was promoted among theemployees of Consumers by Sykes and his daughter, employee Town-send.Townsend testified, and we find, that she "told the people[employees] what we were going to do and we had asked Mr. Karst,Mr. Kilgore, and Mr. Wells to help, if they would." 20 Sykes requested37No exception was takento the TrialExaminer's finding.11SeeInternatsonatAss'nof Machinists v. N. L R. B.,311 U S. 72, aff'g 110 F:' (2d) 29(App. D. C ), enf'g 8 N. L. R B. 621.19 Sykes,whom we,like the Trial Examiner,find to be a reluctant and evasive witness,testified that he didnot know who made arrangements for the meeting of January 3.Headmitted that he went to the FarmBureau office in searchof Karst, butasserted that hewished toseeKarst in regard to a personalmatter not connected with the meeting ofConsumers'employeesHe also maintained that he did not request Karst orWells toattend the meeting,and did notknow how they happenedto be present.Ford testi-fied that he rememberedSykes'visitingthe Farm Bureau,but that he did not recall whatoccurred at that time.Neither Karstnor Wells testified.Sykes furtherstated that he"happened"tomeet Kilgorein Apopkaa "couple of weeks" before January3,and men-tioned to Kilgore that his daughters,Lucia(Dinks) Sykes Townsend and Elwanda Sykes,were dissatisfiedwith the Union.Sometime later, according to Sykes,he again metKilgore, whosuggested that a "little get-together"be held inOrlando.Weaccept Kilgore'sversion of the initial arrangements, as given above.20 In responseto a questionas to when the corespondents had been asked,Townsendfurther testified,"I asked Mr Kilgore or I had daddy[Sykes] to, if they would help usout, and they said they would." CONSUMERS LUMBER & VENEER COMPANY27Kilgore, employees R. V. Campbell,21William Carter,and DorothyEllis to use their automobiles to transport employees to the meeting,"and on the evening of the meeting %vent with Carter to call for thoseriding in Carter's automobile.Corespondent Karst also providedtransportation in his automobile.About 12 or 15 persons were present at the meeting, including Ford,Kilgore,Karst, and Wells.Karst presided and, according to thecredible testimony of employee Dorothy Ellis,"did most of the talk-ing."He attempted to show-the employees that the Union had notbeen of any benefit to them and asked the employees if they knew thatat the time the Union was organized,Consumers had petitioned theNationalWar Labor Board for a wage increase.23He asserted thatthe Union was receiving credit for the increase which Consumers hadinitiated prior to the advent of the Union,and stated that the Unionhad received a substantial amount in dues without accounting for thesum.Kilgore told the employees that the union card they had re-ceived was defective in that it did not authorize them to work on otherjobs.He also alleged thatthe presidentof the local to which theApopka Group belonged was a Negro,whose picture he promised toobtain for the employees.Plans were discussed for organizing aunion with membership restricted to the employees of Consumers.Wells was asked if he could draw up a plan for such an organization,and he stated that he thought he could do so. It was then agreedthat a second meeting should beheldat an early date.On January 7, 1944, the second meeting was held at the Farm Bu-reau office in Orlando.Again Sykes urged employees to attend, as-suring them that transportation would be provided.According tothe credible testimony of employee E. C. Speece,Sykes suggested tohim that he go on a bus and told Speece where to meet the bus.Em-ployee Annell Kirkland Meeks also credibly testified that Sykes toldher about the bus and its route,and advisedher that it "wouldn't costiynything.'-'She stated,too, that Townsend told her of the bus trans-portation.There is credible testimony by employee James Meeksthat he was likewise informed by Townsend that a bus would take21 Counsel for the Board contends that Campbell was a supervisory employee.Campbell,as a senior mechanic, directed to some extent the work of less experienced mechanics andwas not required to punch the time clock as they wereOn rare occasions,when ForemanMerritt was absent,he acted in the foreman's place.However,Campbell had no authorityto hire or discharge or to recommend such action.He was a member of the Union, andhis dues were checked off from March 1943 through January 1944.We find, as did theTrial Examiner,that Campbell was not a supervisory employee22We agree with the Trial Examiner that the evidence fails to establish that gasoline forthese automobiles was furnished by Consumers23 General Manager Simpson testified that Consumers'action in December 1942 went nofurther than the making of preliminary inquiries as to the steps necessary to get authoriza-tion for increased wages. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to the meeting?'On the evening of January 7, Sykes metthe group of employees, including Foreman Grover Wheeler, who hadassembled at the appointed bus stop and assigned some of them toride in the bus and some to ride withKarst.25During the trip toOrlando, according to James Meeks, who rode in Karst's automobile,Karst stated "that this union wasn't worth a dam and that it was justlike-it was just like the Germans and Japs ; there were some peoplethat run it that were sneaky . . .He said he thought he wouldstart him up a union . . . he could get rich off of some of those dumbpeople around there."Speaking of Otis Nation, international rep-resentative who had begun the Union's organizational campaign atConsumers'26 Karst stated that he had convicted Nation one time andhe intended to convict him the second time and the third.At the meeting of January 7, Karst again presided and took thenames of the employees present, asking each of them how he liked, theUnion and inquiring as to employee reaction to the previous meeting.Karstreassertedthat the Union was not responsible for the wage in-crease that had been granted employees.He also questioned BlancheFischer, daughter of the chairman of the Apopka Group, as to whetherthe president of the unionlocal,wasa Negro.Fischer denied that thiswas true, and Karstthen inquired whether the Union's membershipbooks permittedtransfersto otherlocals.When Fischer repliedaffirmatively,Kilgore intervened and stated that her answer was in-correct,that sucha transferhad been attempted in Orlando and hadfailed.During themeeting,Wells declared that he had "foughtthe case twice against Nation and therewas apossibility of a thirdone and you could bet your bottom nickel he would certainlyfight against the union." 27Wells also remarked that he "had reasonto work with the union and had found out that 'most of them wereracketeers."Karst likewise characterizedunions as"racketeers" andadded that "most of them was just a bunch of crooks." During thelatter part of the meeting David L. Moose, international representativeof the Union, was present, and a heated argument occurred betweenhim and Karst and Kilgore.During the course of the dispute Moose24 Several employeesdid go to Orlando by bus. Among these were employees LauraEtty, Arey Etty,and E. C. Speece,who testifiedthat theydid not know who paid the fares.Kilgore stated that he paid his own fare and that of two employees who got on the buswith him.Supervisor Sykes declared that he did not know whether or not employees weretransportedto the meeting by bus.25Employee James Meeks,whom we credit,so testified.Employees Blanche Fischer andJ. T Whittenalso testifiedthat theysaw Karst and Sykes at the bus stop.26Nationwas subsequently transferredby the Unionto another State27This quotation and the entiredescription of the meetingof January7 Is based uponthe creditedtestimony of BlancheFischer, whogave the most complete account of themeeting.Employee Whittengave a similarreport of Wells' statement,testifying thatWells "asked the questionif there wasany information,or somethinglike that that hecould give before heleft, and the remarks he made was that any time you heard tell of aunion you couldbet your bottomnickel he was at the bottom ofthe fight." CONSUMERS LUMBER & VENEER COMPANY29inquired what interest Karst had in Consumers, and Karst replied thathe was interested in seeing that the Union "wasn't just a bunch ofcrooks or just a racket."At the January 7 meeting Karst gave Townsend mimeographedcopies of a form revoking authorizations which the employees hadgiven Consumers for the check-off of their union dues.28Thereafter,Townsend, with the help of her sister, Elwanda Sykes, solicited signa-tures to the revocation forms in the plant and at the employees' homes.On one occasion, Karst accompanied her, Elwanda, employee E. C.Speece, and employee Laura Etty when they called upon employeeDorothy Ellis.During that visit, according to the credible testimonyof Ellis, Karst questioned her concerning her reason for not signing therevocation form and asked "if we were to vote and put it to a voteand call it the `X' union or the `nigger' union, which would I vote for."On the evening of the visit to Ellis, Karst gave Townsend mimeo-graphed leaflets-entitled "Facts about the Union at Consumers." Theseleaflets disparaged the Union by stating that it had taken the em-ployees' money and made no accounting, had coerced employees intojoining, had not obtained wage rates as high as those Consumers hadpreviously petitioned the War Labor Board for permission to pay,29and had promised Negro employees equal work and social privilegeswith white employees.Townsend distributed the leaflets to the em-ployees visited that night and placed the remainder of them in theplant where they could be picked up by employees as they came towork.Elwanda Sykes also passed out the leaflets in the plant duringworking hours.At about the time the leaflets were being distributed, Sykes gaveTownsend a picture of the man who Kilgore, at the meeting of January3, had stated was president of the union local and whose picture Kilgorehad promised to obtain.Townsend and Elwanda Sykes circulated thepicture in the plant during working hours.Employee J. T. Whitten,whom we credit, as did the Trial Examiner, testified that Townsendshowed him the picture while he was at work, stating, "that is our presi-211form was as follows :APOPKA, FLORIDA,January-,1944.CONsumEa'sLUMBER AND VENEER COMPANYApopka, Florida.GENTLEMEN:The contract between Consumers Lumber and Veneer Company andFlorida Citrus and Allied Workers Union, Local 4, UCAPAWA-CIO, dated February12, 1943,having expired under its own terms, you are hereby directed and requiredto deduct no further sums of money from my wages as an employee of the companyfor Union dues or any other Union purposes.(Signed)----------------------------39Manager Simpson, who testified that he had knowledge of the leaflets several days afterthey were distributed in the plant,admitted that Consumers had not actually made appli-cation for an increase in wages prior to the signing of the contract of February 12, 1943.See footnote 23,supra. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent of our Local Number 4.A damn nigger."When Whitten re-plied that Fischer was president, Townsend declared, "No.... it'sthis nigger ... it's low down and degrading for us to belong to it anda damn nigger president."Sykes also took ah active part in soliciting signatures to the forms re-voking check-off authorizations.According to the credible and un-contradicted testimony of employee Willie F. Rose, Sykes approachedhim in the plant about the time of the Orlando meetings, advising Rose"I will bet you twenty dollars you couldn't borrow nary a nickel fromthe union right now, but you could get it from the company," and in-forming Rose that "he could tell me the way to get out if I wanted to,and wanted me to tell the others if they wanted to get out to see himand he could tell them a way to get out."Employee Frank Greene alsogave uncontroverted and credible testimony that in January, aboutthe time of the Orlando meetings, Sykes asked him and a group of em-ployees assembled before work, whether they wanted to continue withthe Union or "get out of it" and counseled them that "if we wanted toquit, he could tell us how to get out, and if we didn't we could just goahead on with it."Greene further stated that Sykes added "if he waswe, he wouldn't fool with the union any more . . . he didn't see whereitwas doing us any good, or anybody else . . ." and that he did notsee "why we wanted to keep on paying out our money to it."There isalso unrefiited testimony by employee R. V. Campbell, whom wecredit, that he signed a revocation form at Sykes' solicitation.A third meeting of the dissident group was held on January 27,1944.At the request of Karst, Kilgore arranged with the principal of thepublic schools for the use of a room in-the schoolhouse at Apopka,Florida.The meeting held there was attended by from 10 to 12 em-ployees and by Karst and Wells.Neither Sykes nor Kilgore waspresent.At that time employees Townsend, Speece, and Vesmer Man-ley were designated as a committee. , According to Speece, the commit-tee was appointed to arrange for an election "to see if we had to stay inthe union or whether there was a majority there against it."The onlyaction taken by this committee was the signing and submission to Con-sumers of a letter asserting the committee's claim to represent a major-ity of the employees at Consumers.30Kilgore transmitted to Town-"The full text of theletter is as'follows :APOPKA, FLORIDA,January29,1944.CONSUMERS LUMBER & VENEER COMPANY,Apopka, FloridaGENTLEMEN:We, the undersigned,have been appointed as a committee to take upwith you the matter of representation by Florida Citrus and Allied Workers Union,Local No 4, UCAPAWA-CIOas bargaining agent for your employees.We understand that the contract which you entered into dated February 12, 1943,with the Union,expired as of December 31, 1943, and that you are now negotiatingwith the Union on a new contract.This letteris to inform you that Florida Citrus and Allied Workers Union, LocalNo 4, UCAPAWA-CIO is not the choice of a majority of your employees as their bar- CONSUMERS LUMBER & VENEER COMPANY31send three copies of the letter 31 which he had received from Wells, whohad instructed him to tell` Townsend "to get these letters signed by thecommittee and to mail one to him and one'to the Consumers, and I be-lieve one to Mr. Voorhis." 32 Both Townsend and Speece, in their testi-mony, evinced very hazy notions as to the purpose of the committee andthe purport of the letter, and Speece did not recognize a copy of the let-ter when it was first presented to him.We are satisfied and find, as did!the Trial Examiner, that Wells drafted the letter.The letter came to the attention of Manager Simpson in the samemail in which he received 22 revocations of authorizations for the check-off of union dues.Simpson testified that he understood that the revo-cations accompanied the letter, and that he "looked them over andbrought them into Mr. Voorhis the next day, I believe." Subsequently,the letter and the revocations were used as the basis of a petition for aninvestigation and certification of representatives filed by Consumers.Following submission of the letter of January 29, 1944, the Workers?Committee took no further action of any kind.No other meetingswere held, and no additional demand was made upon Consumers. 'Upon the foregoing and the entire record, we agree with the TrialExaminer's finding, to which no exception has been taken, that Con-sumers and the corespondents have violated Section 8 (2) of the Actwith respect to the Workers' Committee.Following the extendedcourse of conduct in opposition to the Union by Consumers' supervisoryemployees, the Workers' Committee was formed in January 1944 uponthe termination of the Union's collective contract with Consumers.The anti-union meetings leading to its formation were arranged bySupervisor Sykes, for whose activities Consumers is responsible, andby the corespondents, whose assistance Sykes engaged.Attendanceat the meetings was promoted in the plant by Sykes and his daughterTownsend, and transportation to the meetings was provided for theemployees.The meetings were conducted by the corespondents, whosought to implant in the minds of the employees a distrust of the Uniongaining agent, and you are requested to immediately stop negotiations with suchUnion until such time as they submit proper proof and it represents a majority ofyour employees.We claim to represent a majority of your employees and request that you take theproper procedure either by election or otherwise, to determine at this time whom themajority of your employees desire to represent them as a bargaining agent.Respectfully submitted,LUCID TOWNSEND,E. C. SPEECE,VESMER MANLEY,Committee.CCMr HARRY F. VOORHIS,Orlando, Florida.31Townsend testified that she received the letters in stamped and addressed envelopesfrom Elwanda Sykes, who told her she had been given them by Kilgore.-Voorhis is counsel for Consumers. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDand doubt as to its usefulness, and to stimulate the formation of a labororganization confined to employees of Consumers.Anti-union propa-ganda furnished by Sykes, Kilgore, and Karst was circulated in theemployees' homes and on company time and property.Employeeswere also solicited in the plant during working hours by Townsendand Sykes to revoke their authorizations for the check-off of duesto the Union. In view of Sykes' participation and the extent of theseactivities within the plant, we are satisfied and find that Consumerswas aware of them. The permitting of such solicitation and opencirculation of anti-union literature in the plant was in marked con-trast to Consumers' outspoken antagonism to the Union and the treat-ment it accorded proponents of the Union.Finally, the letter as-serting the Committee's claim of representation was supplied by Wellsand Kilgore.The signers appeared to have little familiarity with itsform or the purpose for which it was submitted to Consumers.TheCommittee engaged in nb activity except for the submission of thisletter pursuant to the instructions of Wells and Kilgore.Under these facts we agree with the Trial Examiner that the Work-ers' Committee was not the free choice of employees of Consumers,but was formed by Consumers and the corespondents for the purposeof displacing the Union as the representative of the employees. In-deed, as set forth above, neither Consumers nor the corespondentstook exception to the Trial Examiner's finding that the organizationof the Workers' Committee was in violation of the Act.We also find, as did the Trial Examiner, that the corespondents,Karst, Kilgore, and Wells, are employers within the meaning of Section2 (2) of the Act.Their activities were instigated by Supervisor Sykes,whose conduct is attributable to Consumers.Their efforts to estrangethe employees and the Union and to form the Workers' Committeecoincided with the attempt of Consumers to dissipate the Union'smajority.By acting at the instance of. Sykes and by participatingin Consumers' unlawful scheme to rid itself of the Union, the core-'spondents acted in the interest of Consumers and became employerswithin the meaning of the Act.33Accordingly, we find that Consumers, Arthur Karst, Thomas N.Kilgore, and C. Rogers Wells dominated and interfered with the for-mation and administration of the Workers' Committee and contributedsupport to it, and by such conduct interfered with, restrained, andcoerced the employees of Consumers in the exercise of the rights guar-anteed in Section 7 of the Act.$' See N LR B. v.Taylor-Colquitt Co.,140 F.(2d) 92(C. C. A. 4),enf'g 47 N. L. R. B.225; N LR. B v.Northwestern Mutual Fire Ass'n,142 F.(2d) 866(C. C. A 9),enf'g46 N. L. R. B. 825. CONSUMERS LUMBER & VENEER COMPANY33C. The refusal to bargain1.The appropriate unitIn an agreement between Consumers and the Union for a cross-check, approved by the Board's Regional Director on January 11,1943, the appropriate unit of Consumers' employees was defined as "allproduction and maintenance employees of the employer, excludingsupervisory employees, clerical employees and watchman."Thisdefinition, modified to designate in the plural the classification ofwatchman, was adopted in the collective bargaining contract of Febru-ary 12, 1943, and in the petition for investigation and certification ofrepresentatives filed by Consumers on February 4, 1944.At the hear-ing, the parties agreed that the unit established by these documentsis appropriate.They further agreed that the unit should not be con-strued to cover the logging operations of Consumers which were be-gun a short time prior to the hearing.Accordingly, we shall limitthe unit to the employees of Consumers working in the plant.We find that all production and maintenance employees workingin the plant of Consumers, excluding clerical employees, watchmen,and supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.2.Representation by the Union of a majorityin the appropriate unitThe report on cross-check made by the Board's Regional Directoron January 12, 1943, showed that there were 221 employees withinthe appropriate unit; that the Union submitted 201 designations; andthat 179 of the designations bore the signatures of employees whosenames appeared on the eligibility list.Following this cross-check,Consumers and the Union entered into the contract of February 12,1943, which provided for the deduction of union clues upon the volun-tary, written authorization of employees.The record does not show that the Union's majority established inthe cross-check has been lost. Indeed, notwithstanding the wide-spread anti-union campaign of the respondents and the illegal forma-tion of the Workers' Committee, only 22 employees revoked theirauthorizations for the check-off of lnnion dues.34Any loss which may31On January 19, 1944, pursuant to the check-off provision of the contract of February12, 1943, as extended,Consumers deducted the dues of 151 of the 158 employees then inthe appropriate unit.Although Consumers thereafter ceased to deduct union dues, 69employees made voluntary payments to the Union. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDhave occurred, however, must be attributed to the unfair labor prac-tices of Consumers which, as found herein, continued throughout theterm of the Union's contract and following its expiration."Consumers contests the Union's majority, however, on the groundthat the Union resorted to coercive methods to induce employees tojoin.In support of this contention, Consumers points to several in-cidents, the majority of which occurred in the spring of 1943.At thattime, shortly after the collective bargaining contract was signed onFebruary 12, 1943, Union Chairman Fischer told employee J. R.Rogers, according to Rogers' testimony, that if lie "worked for theConsumers Lumber & Veneer Company [he] would have to join theUnion."Rogers, however, did.not join.Thereafter, when difficultieswere encountered in obtaining a notarized list of union members tobe used as a basis for administering the check-off and maintenance ofmembership provisions of the contract, the Union conducted a strikefrom March 4 to 8, 1943.During the strike, union adherents picketedthe plant and advised employees not to enter.Employees R. V. Camp-bell,Lucia Townsend; James Meeks, and E. C. Speece testified thatunion members made statements to the effect that employees could notwork unless they signed check-off, authorizations.Speece further'stated that it was "rumored around" that employees would not receiveback pay 36 if they did not permit their dues to be deducted and wouldnot receive vacations unless they paid their dues.There is also testi-mony by employee L. P. Hart that the union president told him not toenter the plant and that if he did enter "they would stick me and dragme out."Hart then joined the Union. The testimony of employee'G. It Goolsby was that when he went to work on the morning thestrike was called, union member Lonnie Kirkland told him "You willhave to join, or quit work."Employee J. W. Gandy gave testimonythat Kirkland told him, "We will make old man Goolsby join up . . .We will beat hell out of him, or run him off."Gandy reported thisremark to Goolsby who thereafter left Consumers' employ.On March8, 1943, when the employees who had been on strike returned to workand discovered that employee Lulu Shearon had not signed an author-ization, they ceased work and, according to her testimony, told her"You are holding down the whole works. . . .You will have to gosign."Shearon then signed an authorization for the check-off ofunion dues.Later, in December 1943, when employee James'Kindallinquired whether membership in the Union was compulsory, UnionChairman Fischer and union member Whitten told him, as testifiedby Kindall, that "under the contract it is not, but us others will not workbeside you unless you are a member."Kindall thereupon joined the35 SeeNL R B v.Bradford Dyeing Assn,310 U. S 318 ;Medo Photo Supply Corp v.N. L it. B,321 U.S. 678.m The contractof February12, 1943, established a basic rate of pay subject to the ap-provalofthe National War LaborBoard.The rate of pay was made retroactive to Janu-ary 14,1943,and this was what Speece referred to as"back pay." CONSUMERS LUMBER Sc VENEER COMPANY35Union. In December 1943 union members also told employee L. B.Sykes that employees would be "fired" if they did not join the Union.When Sykes protested that employees could not be discharged for notjoining since the plant was an "open shop," the union adherents stated"We can beat the hell out of them and run them off." 37Finally, thereis testimony by Foreman R. B. Merritt that shortly before August1944, employee Thornton complained to him that union members hadtold her she must join the Union or quit her employment.AlthoughMerritt advised her that this was not true, Thornton decided to leaveConsumers' employ.We find no merit in Consumers' contention. Irrespective ofwhether the Union's conduct described above exceeds the scope of cus-tomary organizational activity, it cannot affect the Union's majoritystatus since it occurred subsequent to the cross-check of January 12,.1943, and, hence, could not have prompted the designations upon whichthe Union's majority was established.Even assuming, however, thatit had occurred prior to the determination of the Union's majority, theresults would not have been different.Only a small number of author-izations were shown to be attributable to the Union's conduct com-plained of by Consumers.Absent this number, the Union would stillretain itsmajority representation.Moreover, notwithstanding itspresent objection to the Union's activities, Consumers recognized theUnion's claims to membership and deducted dues from March 1943through January 1944. It continued in effect the collective bargain-ing contract until February 7, 1944.This contract provided that theUnion and its officers would not "intimidate or coerce employees intomembership" and that any dispute arising as to violation of the pledgeshould be regarded as a grievance and handled under the grievanceprocedure set forth in the contract.No such grievance was ever pre-sented during the period in which the contract was effective.We find that on January 12, 1943, and at all time thereafter, theUnion was the duly designated representative of a majority of the em-ployees in the appropriate unit defined above and that, pursuant toSection 9 (a) of the Act, the Union was on that date and at all timesthereafter, and is now, the exclusive representative of all the employeesin the aforesaid unit for the purposes of collective bargaining, withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.3.Sequence of events 38In December 1943, when the termination date of its collective bar-gaining contract with Consumers approached, the Union sought toThisincident is based upon the testimony of L. B.Sykes.Unless otherwise indicated,the findings in this section are based upon uncontradictedtestimonywhich we,like the Trial Examiner,find credible.662514-46-vol 63-4 36D)RCISIONSOF NATIONALLABQR RELATIONS BOARDarrange a bargaining conference.On December 13, 1943, Union Rep-resentative Moose telephoned to Consumers'counsel,Voorhis, and onDecember 14, Moose and Mrs. Beatrice McCrea, a field representativeof the Union, met with Voorhis.At this time Voorhis stated that hedoubted the Union's majority.He further declared,"You know theWar Labor Board has issued an order there is a fifteen-day escapeclause between contracts"and affirmed his purpose to enforce the pro-vision.A tentative date was then set for a conference on December21, 1943, when Captain Henry W. Land, who,as president of Con-sumers, had signed the original contract,could be present.Land wasin military service and did not return until December 22.On this dateanother meeting was held in Voorhis' Orlando- office.Consumers wasrepresented by Voorhis,Simpson, Land, and General Manager Green-leaf; and the Union, by Moose,McCrea, and a committee of six em-ployees, including Chairman Fischer.Moose asked that negotiationsbe undertaken to formulate a new agreement.Voorhis again raised thequestion of the Union's majority and stated that he intended to ask theBoard to hold an election.When Moose asserted that Consumers couldnot petition the Board for an election, Voorhis retorted that, as alawyer, he was familiar with the Act and knew that Consumers couldso petition.Moose asked Voorhis if he would submit proposals forchanges in the contract.Voorhis was not prepared to do so, but saidto Moose,"You can let me have your proposals."Moose refused, anditwas arranged to exchange the proposals on the following day.Theunion representatives pointed out that it might not be possible to com-plete negotiations before the termination of the contract and suggestedan extensionagreement.To this suggestion Voorhis replied, "I don'tknow. I will have to think it over."The parties separated with the understanding that they would meetagain on December 28.When the union representatives and commit-tee members came to Orlando on that date, they telephoned to Voorhiswho informed them that there would be "no need for the committee tocome up"since Consumers had not decided what it "intended to do."The committee members then returned to Apopka.However, Mooseand McCrea did meet with Voorhis and Land on December 28, and anextension agreement was then executed. extending the original contract"for a period of one month or until January 31,1944,"and providingthat any increase in wages under the terms of the contract consum-mated thereafter should be retroactive to January 1, 1944.Moose andMcCrea inquired whether "the Company intended to contest our repre-sentation at the expiration of the contract as extended," and Voorhisreplied that Consumers had not definitely decided.Captain Landadvised the union representatives that in the future Voorhis and Simp-son would represent Consumers.It was agreed"to postpone any fur. CONSUMERSLUMBER & VENEER COMPANY37Cher negotiations in regardto a new contractuntil after the first ofJanuary 1944."While negotiations were thus pending with the Union,Consumers,continuing the anti-union activities it had pursued throughout theterm of the contract with the Union, arranged the Orlandomeetingswhich culminated in the formation of the Workers' Committee.OnJanuary 6, 1944, the Union filed charges of unfair labor practices withthe Board.Late in January 1944, on the understanding that a further bargain-ing conference had been arranged,39 the members of the Union's ne-gotiating committee made a trip to Orlando, but upon telephoningVoorhis' office they were informed that he was out of the city. OnJanuary 29, 1944, however, another meeting was held, anda secondextension agreement was executed extending the contract until Feb-ruary 7, 1944, and repeating the provision that any wage increasegranted should be retroactive to January 1, 1944.As indicated above, upon receipt of a letter dated January 29, 1944,asserting the Worke'rs' Committee's claim of representation and of 22revocations of authorizations for the check-off of dues to the Union,Consumers filed a petition for an investigation and certification ofrepresentatives.At a meeting on or about February 2, 1944, Voorhisinformed the union representatives of this action, stating that he hadmailed the petition to the Board that morning.40On February 23, 1944, Consumers manager, Simpson, without con-sulting the Union, made application to the National War Labor Boardfor a general wage increase covering practically all employees in theplant.On March 31, 1944, he again took unilateral action in expand-ing the existing plan of group insurance.According to his creditedtestimony, he first presented the proposal to the foremen, who ap-proved; thereafter called in a group of 16 employees, all of whomagreed to accept the plan; and finally explained the proposal to theemployees generally.About March 8, 1944, Union Representatives McCrea and Mathews 41called on Voorhis to discuss with him the check-off of union dues which3° In a letter doted January 11, 1944, Voorhis, replying to the Regional Director's noti-fication that the Union had filed charges, stated that Owen W. Schaefer, a ,commissionerof conciliation of the United States Department of Labor, had called on Voorhis on Janu-ary 7 in an effort to compose the differences between the Union and ConsumersVoorhisat that time requested Schaefer to notify Moose that January 25 would be the tentative(late for further negotiations'° The petition, dated February 2, 1944, ivas filed with the Board on February 4, 1944.It was dismissed on July 19, 1944, by the Regional Director whose ruling was upheld onAugust 26, 1944.41 Consumers contends that it was under no obligation to bargain with Mathews as therepresentative of the employees since she is not shown to have complied with provisions ofa Florida statute, Chapter 21,968 of the laws of 1943, which requires business agents ofa union to apply to the Secretary of the State of Florida for a licenseThis State actfurther provides for the filing of annual reports by unionsWe find this contention withoutmerit.SeeMatterof Eppingerand RussellCompany,56 N. L. R. B. 1259;Hall v. Watson,(Sup. Ct.), 16 L R. R. 539, decided June 11, 1945. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsumers had ceased deducting on January 19, 1944.42Voorhis re-fused to turn over to the Union the dues Consumers had collected onthat date, expressing the fear that if he paid the dues to the employeesthe Union would sue him and if he paid them to the Union, the em-ployees would tue him.He also took the position that the matter wasin litigation since at the time there was pending before the RegionalWar Labor Board a hearing on an Interim Directive Order of thatagency 4s directing the parties to continue in "full force and effect"the terms and conditions of the contract of February 12, 1943, untilthe issues before the National Labor Relations Board should be deter-mined.On March 24, 1944, the Interim Directive Order of February 17,was affirmed, and on May 18, 1944, the National War Labor Boarddenied Consumers' petition for review and adopted the order of theRegional Board.Thereafter, about June 13, 1944, Mathews met withVoorhis to ask whether he was prepared to carry out the order ofthe National War Labor Board. Voorhis raised questions as to theinterpretation of the order, which were incorporated in a joint inquiryfrom the Union and Consumers and referred to the National WarLabor Board.Upon receipt of the answer of the National War Labor Board, datedJuly 3, 1944, directing that the contract be continued in effect withoutinterruption from February 7, 1944, the terntination date of the lastextension agreement,Mathews again communicated with Voorhisand met with him and Manager Simpson on or about July 12.Mathews proposed that they discuss methods of straightening out thesituation "particularly as to the check-off."Voorhis replied "Well, yes,that is all you are interested in is money."Mathews stated that theUnion was also interested in a proper settlement of grievances andthat the object was "to see the whole contract put back in full forceand effect."Voorhis declined, however, to give the Union a letterstating that the agreement was still fully effective.Since there wassome possibility that he might "change his mind," Mathews arrangedto telephone the next day.On doing so, she was told that Voorhiswas absent from his officee. Or calling back later, she was informedthat Voorhis was in conference.On July 24, 1944, Mathews and Union Chairman Fischer met withVoorhis and Simpson to discuss further plans for putting into opera-tion the contract between the Union and Consumers. In order that thecheckoff of dues might be resumed, the union representatives sub-92On this date Consumers deducted union dues amounting to $226 50. It refused toturn over this amount to the Union or to deduct further sums on the ground that the check-off authorizations were limited to the life of the contract of February 12, 1943,which hadterminated.It also*declined to accept other authorization cards from the Union.43The record does not reveal who instigated the proceeding before the war Labor Boardnor the date when it was filed. CONSUMERS LUMBER & VENEER COMPANY39mitted to Simpson authorization cards secured since January 1944,and a list of dues payments made directly to the Union subsequent toJanuary 1944. The Union reque9t6d that 1 month's dues be deductedon each weekly pay day until the arrears of each union member hadbeen covered. Some discussion was also had with -respect to the grant-ing of vacations.Chairman Fischer stated to Simpson that "it washis desire as chairman for the Apopka group to cooperate with theCompany; that we didn't desire to fight, and that all that we wantedws cooperation."Simpson replied "I will cooperate with you as faras the plant is concerned, but I am not going to sign another CIOcontract," and further stated that "he was going to fight us [theUnion] to the last ditch." 44Voorhis asserted that "he intended tofight it to the Circuit Court of Appeals."From the foregoing and the entire record we are convinced thatConsumers has refused to bargain collectively with the Union, withinthe meaning of the Act. As found above, throughout the term of itsfirst agreement with the Union, Consumers engaged in an anti-unioncampaign designed to destroy the Union's majority status.Aboutthe time of the expiration of the agreement at the end of December1943, this campaign reached its climax in Consumers' participation,with the assistance of the corespondents, in arranging and conductingthe anti-union meetings from which the Workers' Committee evolved.When, shortly before the termination of the agreement, the Unionsought to negotiate a new agreement, it was met on December 14 andand, on December 28, was notified by Voorhis that it would be futileto meet concerning a new agreement because Consumers had not yet,decided what it "intended to do."Thereafter, immediately upon re-ceipt of the claim by the Workers' Committee of majority representa-tion, supported only by 22 revocations of authorizations for the check-off of dues to the Union, Consumers sought to take advantage of itsunlawful conduct by petitioning the Board for an election, in accord-ance with its previously stated intention, and by this means furtherto evade or delay its obligation to bargain with the Union. Consumersin other ways evidenced its refusal to bargain in good faith concern-ing a new agreement. In February, without notification to or consul-tation with the Union, Consumers determined to change existing wagerates and applied to the National War Labor Board for permissionto do so. In March it again ignored the Union and took unilateralaction, following consultation with the employees directly, in expand-94The finding as to Simpson's statements is based upon the testimony of Mathews, whichwe Credit, as did the Trial Examiner.Mathews' testimony was corroborated at least inpart by that of Simpson who testified, "Yesterday Miss Mathews stated that at Mr. Voorhis'office I made the statement that I would fight the union to the last ditch,That is correct,and I intend to do so, but I also stated in the next breath that I would fight for my em-ployees to the last ditch." 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the existing plan of group insurance.Finally, Consumers' de-termination not to bargain with the Union is plainly shown by Man-ager Simpsoh's statements in July 1944, that he would not "sign an-other CIO contract" and intended to "fight [the Union] to the lastditch."We are satisfied that at least by December 28, 1943, about thetime that Consumers started to participate in the formation of the,Workers' Committee, and the date on which the Union was told thatit would then be futile to meet with Consumers concerning a new agree--ment and that Simpson would thereafter represent it in negotiations,Consumers had adopted a fixed determination not to bargain sincerelywith the Union in order to reach an agreement.We find that, by engaging in evasive and delaying tactics, by pro-moting an anti-union campaign to'dissipate the Union's majority, bysponsoring the formation of a rival labor organization, by taking uni-lateral action with respect to wages and other conditions of employ-ment, and by stating categorically that it would not sign another con-tract with the Union and would fight the Union "to the last ditch,"Consumers on December 28, 1943, and at all times thereafter has re-fused to bargain collectively with the Union as the exclusive repre-sentative of its employees in an appropriate unit,' thereby interfer-ing with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above,occuring in connection with the operations of Consumers described inSection I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce, among the several States and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom andto take certain affirmative action designed to effectuate the policies ofthe Act.We have found that all the respondents have dominated and inter-fered with the formation and administration of the Workers' Com-45we find no merit in Consumers'contention that the Union has forfeited its right torequire Consumers to bargain by breaching the provisions of its contract,which containedclauses prohibiting the use of coercive methods to secure members and the conduct of astrike.Neitherthe fact thatthe Union has allegedly engaged in misconduct by violatingits contractual obligations nor the fact that the collective bargaining contract has beenbreached,relieves Consumers of its statutory duty to bargain with the chosen representa-tives of its employees.See footnote 16,supra.See alsoN. L. R. B. v. Highland Shoe, Inc..119 F.(2d) 218(C. C. A. 1),enf'g 23 N. L. R. B. 259. CONSUMERS LUMBER & VENEER COMPANY41mittee, and contributed support to it. - Accordingly, we shall orderthat each of them cease and desist from such conduct.46 In addition,in order to effectuate the policies of the Act, we shall order Consumersto withhold all recognition from the Workers' Committee and com-pletely disestablish that organization as the representative of any ofConsumers' employees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment.`We have also found that Consumers refused to bargain collectivelywith the Union as the exclusive representative of its employees in anappropriate unit.Accordingly, we shall order Consumers, upon re-quest, to bargain collectively with the Union as such representativewith respect to rates of pay, wages, hours of employment, or otherconditions of employment.Upon the basis of the foregoing findings"of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Cannery, Agricultural, Packing and Allied Workers ofAmerica, Florida Citrus and Allied Workers, Local 4, affiliated withthe Congress of Industrial Organizations, and the Workers' Committeeare labor organizations, within the meaning of Section 2 (5) of theAct.2.The corespondents, Arthur Karst, Thomas N. Kilgore, and C.Rogers Wells, are employers of the employees involved herein, withinthe meaning of Section 2 (2) of the Act.3.By dominating and interfering with the formation and admin-istration of the Workers' Committee and by contributing support toit, the respondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (2) of the Act.4.All production and maintenance employees working in the plantof Consumers, excluding clerical employees, watchmen, and super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.5.United Cannery, Agricultural, Packing and Allied Workers ofAmerica, Florida Citrus and Allied Workers, Local 4, affiliated withthe Congress of Industrial Organizations, was on January 12, 1943,48We find itunnecessary,in order to effectuate the policiesof the Act,to order, as recom-mended bythe TrialExaminer,that the corespondentscease anddesist fromengaging Inunfair labor practices in the interest of any employerother thanConsumers.'SeeMatterof The National Lime and Stone Company, etat,62 N. L It.B. 282. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDand at all times thereafter has been, the exclusive representative of allemployees in the aforesaid appropriate unit for the purposes of collec-tive bargaining, within the meaning of Section 9 (a) of the Act.6.By refusing on December 28, 1943, and at all times thereafter, tobargain collectively with United Cannery, Agricultural, Packing andAlliedWorkers of America, . Florida Citrus and Allied Workers,Local 4, affiliated with the Congress of Industrial Organizations, asthe exclusive representative of its employees in the appropriate unit,Consumers has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (5) of the Act. -7.By interfering with, restraining, and coercing the employees ofConsumers in the exercise of the rights guaranteed iii Section 7 of theAct, the respondents have engaged in and are engaging in unfairlabor practices, within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that:A. Consumers Lumber & Veneer Company, Apopka, Florida, andits officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Dominating or interfering with the administration of theWorkers' Committee or with the formation or administration of anyother labor organization, and from contributing support to the Work-ers' Committee or to any other labor organization;(b)Recognizing, or in any manner dealing with, the Workers'Committee as the representative of any of its employees for the pur-pose of dealing with Consumers concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment;(c)Refusing to bargain collectively with United Cannery, Agri-cultural, Packing and Allied Workers of America, Florida Citrus andAlliedWorkers, Local 4, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of all production andmaintenance employees working in the plant of Consumers, exclud-ing clerical employees, watchmen, and supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, with respect to rates of pay, wages, hours of employment, andother conditions of employment. CONSUMERS LUMBER & VENEER COMPANY43(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Cannery, Agricultural.Packing and. Allied Workers of America, Florida Citrus and AlliedWorkers, Local 4, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act.2.'Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withhold all recognition from the Workers' Committee as therepresentative of any of its employees for the purposes of dealing withConsumers concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of employment, and coin-pletely disestablish theWorkers' Committee as such representative;(b)Upon request, bargain collectively with United Cannery, Agri-cultural, Packing and Allied Workers of America, Florida Citrus andAlliedWorkers, Local 4, affiliated with the Congress of IndustrialOrganizations, as exclusive representative of all production and main-tenance employees working in the plant of Consumers, excluding cleri-cal employees, watchmen, and supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, with re-spect to rates of pay, wages, hours of employment, and other condi-tions of employment;(c)Post at its plant at Apopka, Florida, copies of the notice at-tached hereto marked "Appendix A." Copies of said notice, to befurnished by the Regional Director of the Tenth Region, shall, afterbeing duly signed by Consumers' representative, be posted by Con-sumers immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Consumers to insure that said notices arenot altered, defaced or covered by any other material ;.(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order, what steps Con-sumers has taken to comply herewith.B. The corespondents, Arthur Karst, Thomas N. Kilgore, and C.RogersWells, and the respective agents, successors, and assigns ofeach of them, when acting severally, jointly, or in concert with Con-sumers, as agent for or in the interest of Consumers, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of theWorkers' Committee or with the formation or administration of any 44DECISIONSOF NATIONALLABOR RELATIONS BOARDother labor organization of the employees of Consumers, and fromcontributing support to the Workers' Committee or any other labororganization of the employees of Consumers;(b) In any other manner interfering with, restraining, or coercingthe employees of Consumers in the exercise of the right of self -organi-zation, to form labor organizations, to join or assist United Cannery,Agricultural, Packing and Allied Workers of America, Florida Citrusand Allied Workers, Local 4, affiliated with the Congress of Indus-trial Organizations, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a) Immediately send notices in writing through the United Statesmail to all employees of Consumers Lumber R Veneer Company,Apopka, Florida, stating that° they will not engage in the conductfrom which they are ordered to cease and desist in paragraph B, 1,(a), and (b) of this Order;(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps thecorespondents, Arthur Karst, Thomas N. Kilgore, and C. Rogers Wells,have taken to comply herewith.CHAIRMAN HERZOGtook no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish Workers' Committee as the representa-tive of any of our employees for the purpose of dealing with usconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, and we willnot recognize it or any successor thereto for any of the abovepurposes.We will not dominate or interfere with the formation or admin-istration of any labor organization or contribute financial or othersupport to it.We will bargain collectively upon request with the United Can-nery,Agricultural, Packing and AlliedWorkers of America, CONSUMERS LUMBER & VENEER COMPANY45Florida Citrus and Allied Workers, Local 4, affiliated with theCongress of Industrial Organizations, as the exclusive representa-tive of all employees in the bargaining unit described herein withrespect to rates of. pay, hours of employment or other conditionsof employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is: all production and maintenance em-ployees working in the plant, excluding clerical employees, watch-men, and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect,changes in the status ofemployees, or effectively recommend such action.We will not- in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named recognizedrepresentative or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become orremain members of this union, or any other labor organization.CONSUMERS LUMBER & VENEER COMPANY,By --------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.